The plaintiff attempted in this action at law to appeal from an order of a judge of the Superior Court denying, after hearing, the motion of the plaintiff for leave to file a substituted declaration. The right of appeal in a common law action is purely statutory. It is conferred only by G. L. (Ter. Ed.) c. 231, § 96, and by that statute is limited to three classes of cases. The denial of the motion was not an “order . . . founded upon matter of law apparent on the record,” within the meaning of that statute, from which an appeal may be taken. Means v. Leveroni, 297 Mass. 61, 64. Summers v. Boston Safe Deposit & Trust Co. 301 Mass. 167, 168. Nor was such a denial an order within either of the other two classes of cases, referred to in that statute, in which appeals may be taken.